                                  1
                                                                      United States District Court
                                  2                                   Central District of California

                                  3

                                  4
                                                                                                         JAN 15, 2019
                                          Bryon Thompson,
                                  5
                                                                                                             BH
                                  6                                 Plaintiff,

                                  7
                                                           v.
                                          Special Enforcement, Inc., a               EDCV 07-01666-VAP (OPx)
                                  8

                                  9
                                             California corporation; Robert C.                  Renewal of Judgment
Central District of California
United States District Court




                                 10
                                             Sandoval, Jr., an individual, and

                                 11
                                             DOES 1 through 10, inclusive,

                                 12
                                                                 Defendants.

                                 13

                                 14
                                             Pursuant to the Court’s Minute Order, entered under separate cover, granting
                                 15
                                      Plaintiff Bryon Thompson’s (“Plaintiff”) Application for Renewal of Judgment, the
                                 16
                                      Court orders as follows:
                                 17

                                 18
                                             IT IS HEREBY ORDERED that the judgment entered in this case on
                                 19
                                      January 16, 2009 against Defendants Special Enforcement, Inc. and Robert C.
                                 20
                                      Sandoval, Jr. and in favor of Plaintiff and which is set to lapse on January 16, 2019
                                 21
                                      pursuant to California Code of Civil Procedure Section 683.020, is hereby
                                 22
                                      RENEWED in the amount of $30,901.09, including $1,313.64 in
                                 23

                                 24

                                 25

                                 26


                                                                                 1
                                  1   post-judgment interest through January 15, 2019.
                                  2

                                  3         IT IS SO ORDERED.
                                  4

                                  5

                                  6   Dated:     1/15/19
                                                                                           Virginia A. Phillips
                                  7
                                                                                    Chief United States District Judge
                                  8

                                  9
Central District of California
United States District Court




                                 10

                                 11

                                 12

                                 13

                                 14

                                 15

                                 16

                                 17

                                 18

                                 19

                                 20

                                 21

                                 22

                                 23

                                 24

                                 25

                                 26


                                                                              2
